UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JAMES JAMESON, ELMER ORTIZ, ; owe oe A . 7 - Le -
AMAURY BONILLA, ERCREY GRANGIER,  : Ploemesne, ue ot ce yah ct
KEVIN WILLIAMS, BRANDON HOLMES, ;
ROLANDO CORONADO, PAUL ‘
THOMPSON, and LAMONTE JOHNSON, ORDER
Plaintiffs,
13 CV 8196 (VB)

V.

PHILIP D. HEATH; NOEL F. MORRIS; and
CANDICE P. SUMPTER,
Defendants.
ee oe ee et 8 6 x

 

As discussed at a telephone conference held on the record today and attended by counsel
for plaintiffs, Philip D. Heath, and Noel F. Morris,! it is HEREBY ORDERED that:

By June 1, 2021, counsel shall file a joint letter regarding the status of settlement
discussions and mediation. In that letter, counsel shall indicate whether plaintiffs expect more
than one incarcerated plaintiff to be present in the courthouse at any one time should this case
proceed to trial.

Dated: May 6, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

The Court was informed that counsel for defendant Candace P. Sumpter was unable to
attend the conference due to a family emergency. The Court wishes counsel well, and expects
him to apprise himself of the matters discussed at today’s conference.

 
